









Exhibit 10.2










August 1, 2019


Steven Beringhause
c/o Sensata Technologies, Inc.
529 Pleasant Street
Attleboro, MA 02703




RE: LETTER AGREEMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


Dear Steven:


This Letter Agreement (this “Letter Agreement”) shall serve as an amendment to
your Amended and Restated Employment Agreement, dated November 14, 2016 (your
“Employment Agreement”), by and between you and Sensata Technologies, Inc., a
Delaware corporation (the “Company”). This Letter Agreement, along with the
terms of your Employment Agreement not amended by this Letter Agreement, shall
govern the terms of your employment with the Company as of the date set forth
above (the “Effective Date”). In consideration of the mutual covenants contained
in this Letter Agreement and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, you and the Company hereby agree to
the following:
1.Defined Terms. Capitalized terms not otherwise defined in this Letter
Agreement shall have the meaning assigned to them in your Employment Agreement.
2.Position and Duties.
(a)The first sentence of Section 2(a) of your Employment Agreement is hereby
deleted in its entirety and replaced with the following: “During the Employment
Period, Executive shall serve as Executive Vice President, Chief Technology
Officer of the Company, or such other title as may be determined by Executive’s
Reporting Manager (as defined below), and shall have the normal duties,
responsibilities, function and authority of an Executive Vice President subject
to the power and authority of the Company’s Board of Directors (the “Company
Board”) and the Parent’s Board of Directors (the “Parent Board” or the “Board”),
in consultation with the Company’s Chief Executive Officer (the “Chief Executive
Officer”) and Executive’s Reporting Manager, to expand or limit such duties,
responsibilities, functions and authority and to overrule actions of officers of
the Company.”
(b)The first sentence of Section 2(b) of your Employment Agreement is hereby
deleted in its entirety and replaced with the following: “Executive shall report
to the Chief Executive Officer, the President or the Chief Executive Officer and
President, if the role is combined (“Executive’s Reporting Manager”).”
(c)Except for in Section 3 of your Employment Agreement, references in your
Employment Agreement to the defined term “Chief Executive Officer” shall be
replaced with the defined term “Executive’s Reporting Manager” as set forth
herein.



--------------------------------------------------------------------------------

1 | Page



--------------------------------------------------------------------------------











(d)Section 2(f) of your Employment Agreement is hereby deleted in its entirety
and replaced with the following: “For purposes of this Agreement, “Parent” shall
mean Sensata Technologies Holding plc, a company incorporated under the laws of
England and Wales.”
3.Compensation and Benefits. During the Employment Period, you shall continue to
be eligible to receive the compensation and benefits described in Section 3 of
your Employment Agreement, in accordance with this Letter Agreement, your
Employment Agreement (except as amended by this Letter Agreement) and the
Company’s policies (which shall control). In addition, the Company agrees that
it will not at any time during the Employment Period reduce your current base
salary below the base salary in effect as of the Effective Date. The Company
also agrees that if you remain employed by the Company through April 30, 2020,
you shall be eligible to receive awards under the Management Equity Plans and
bonus payments under the Annual Bonus Plans, to the extent awards and bonuses
are offered to other similarly situated executives and subject to the approval
by the Compensation Committee of the Board.
4.
Term; Early Termination; Bonus Payment; Succession Transition.

(a)Section 4(a) of your Employment Agreement is hereby deleted in its entirety
and replaced with the following: “The Employment Period shall end on April 30,
2021 (“Employment End Date”); provided, however, that the Employment Period
shall terminate earlier upon (i) Executive’s early retirement date (provided
Executive has provided at least six months prior written notice of his intended
early retirement date); (ii) Executive’s resignation (with or without Good
Reason); (iii) Executive’s death or Disability; or (iv) the Company’s
termination of Executive’s employment with Cause.”
(b)If you are employed by the Company or an Affiliate on January 4, 2021, in
exchange for your execution (and non-revocation) of the General Release
(substantially in the form of et forth at Exhibit A of the Employment Agreement,
which shall be modified by amending (a) and (b) of such Exhibit A to reflect the
payment contemplated herein), Sensata will pay to you on January 4, 2021, in a
single lump sum payment, an amount equal to (i) eight (8) months of your then
current Base Salary plus (ii) an amount equal to the average of the Annual Bonus
paid to you in April 2019 and April 2020 (such payment to be reduced by all
applicable taxes and withholdings) (the “Bonus Payment”).
(c)In addition to the Bonus Payment in Paragraph 4(b) above, if you remain
employed with the Company as of January 4, 2021, in exchange for your execution
and non-revocation of the General Release, you shall transition into a
consulting role effective January 4, 2021 and provide transition services, as
requested by the Company, until your Employment End Date (the “Succession
Transition Period”). During the Succession Transition Period, you understand you
will remain an active Sensata employee, subject to all Company policies,
procedures and practices, and you shall continue to receive the compensation and
benefits set forth in Section 3 of your Employment Agreement (as then in
effect). For clarity, during the Succession Transition Period (i) you shall
continue to accrue service for purposes of vesting under the Management Equity
Plans; and (ii) the Company will continue to pay its portion of the premium for
your (and your spouse and dependents, if any) health, dental and vision
coverage, as applicable, and you will continue to be responsible for your share
of the premium payment. After the Succession Transition Period (beginning May 1,
2021), you may elect COBRA coverage, which would be solely at your own expense.
(d)Although it is anticipated that you will elect to retire effective May 1,
2021, notwithstanding anything to the contrary contained in this Letter
Agreement, you may elect to retire at any time during the Employment Period and
receive such benefits under the then existing Sensata retirement plans and
programs for which you are then eligible. However, if you are not employed as of
January 4, 2021, for any reason, you will not receive the “Bonus Payment”
described in Paragraph 4(c) of this Letter Agreement. To clarify: (i) the terms
and conditions set forth in Section 4 of your Employment Agreement and Paragraph
4(b) above, if applicable, shall apply for any termination of the Employment
Period prior to January 4, 2021; and (ii) in no case shall you be



--------------------------------------------------------------------------------

2 | Page



--------------------------------------------------------------------------------











entitled to any termination payments under Section 4 of your Employment
Agreement in addition to the Bonus Payment.
5.Entire Agreement. This Letter Agreement and the terms of your Employment
Agreement not amended by this Letter Agreement set forth the complete agreement
between you and Sensata with respect to the matters contemplated herein. To
avoid doubt, all provisions of the Employment Agreement not specifically amended
by this Agreement shall remain and continue in full force and effect including
without limitations Section 7 of the Employment Agreement, which you acknowledge
and agree remains in effect in accordance with its terms.
Remainder of Page Intentionally Left Blank



--------------------------------------------------------------------------------

3 | Page



--------------------------------------------------------------------------------













If you accept the terms of this Letter Agreement, please sign and date below in
the space provided and return to me.



Very truly yours,




/s/ Martha Sullivan
Martha Sullivan
Chief Executive Officer




Acknowledged and Agreed:

/s/ Steven Beringhause
Steven Beringhause


Date: August 5, 2019



--------------------------------------------------------------------------------

4 | Page

